Citation Nr: 1208299	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The claim of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record shows that the Veteran's tinnitus started while on active duty and has continued since that time.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran and his representative contend that the claimant's tinnitus started while on active duty and has continued ever since that time.  Specifically, they testified that as a helicopter crew chief and gunner in the Republic of Vietnam the Veteran flew for 400 hours in Huey's, and spent even more time in and around them on the flight line, without ear protection.  They also testified that the ringing in the Veteran's ears started during this time and have continued to the current day.  They also testified that the Veteran's post-service employment as a horse trainer did not include any significant noise exposure that could have caused his tinnitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to an in-service injury, the Veteran's DD 214 lists his occupational specialty as 67M20, single rotor.  The Veteran's service personnel records show that he worked as a single rotor helicopter mechanic as well as a helicopter crew chief.  Service personnel records also show that the Veteran served in the Republic of Vietnam as a crew chief from September 1967 to August 1968 with the 1st Cavalry Division.  The Board also finds that the Veteran is both competent and credible to report on what he can feel and see, such ringing in his ears after flying in a helicopter while on active duty and since that time, even when not documented in his service treatment records because this problem comes to him through his senses.  See Charles, supra.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As a current disability, the September 2008 and March 2010 VA examiners diagnosed the claimant with tinnitus.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record also contains competent and credible evidence of the Veteran having a current disability.  See 38 U.S.C.A. § 5107; McClain, supra; Hickson, supra.

As to evidence of a relationship between the post-service disability and his documented noise exposure while on active duty, the September 2008 VA examiner opined that he could not give an opinion as to the origins or etiology of the appellant's tinnitus because the claimant was not certain of its date of onset.  

At the subsequent March 2010 VA examination, the examiner opined that the Veteran's tinnitus was less likely as not caused or a result of his military service because the claimant was not certain as to its date of onset at the September 2008 VA examination despite telling the current examiner it started while he was on active duty; because service treatment records are negative for tinnitus; because his hearing was within normal limits at his separation examination; and because medical literature reports that only seldom does noise exposure cause tinnitus without also causing hearing loss. 

On the other hand, the Veteran testified that as a helicopter crew chief and gunner in the Republic of Vietnam he flew for 400 hours in Huey's, and spent even more time in and around them on the flight line, all without ear protection.  He also testified that he had ringing in his ears which started while on active duty and which has continued to the current day.  The Veteran also testified that his post-service employment as a horse trainer did not include any noise exposure that could have caused his tinnitus.  

Initially, the Board finds, as explained above, that the Veteran service personnel records confirm his claims regarding having extensive in-service noise exposure from flying in and working on helicopters as a crew chief in the Republic of Vietnam.  Furthermore, as also explained above, the Board finds that the Veteran is both competent and credible to report on what he can feel and see such ringing in his ears after flying in a helicopter while on active duty and since that time even when not documented in his service treatment records because this problem comes to him through his senses.  See Charles, supra.  

Despite the opinions from the above VA examiners, the Board finds that the evidence, both positive and negative, is at least in equipoise as to continuity of symptomatology.  The Veteran's statements regarding his in-service and post-service symptoms of tinnitus (i.e., ringing in his ears) are entirely credible given the nature of his work while on active duty and since that time.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(b).  


ORDER

Entitlement to service connection for tinnitus is granted. 



REMAND

As to the claim of service connection for bilateral hearing loss, in September 2008 the Veteran was provided with a VA examination to ascertain the origins or etiology of this disability.  However, the Board finds that the opinion provided by that examiner inadequate because the examiner did not explain why the Veteran's normal hearing at the time of his separation examination meant that his current bilateral hearing loss could not be caused by his verified in-service noise exposure.  Therefore, the Board finds that a remand to obtain a clarifying opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The record shows that the Veteran receives ongoing treatment from the Gainesville VA Medical Center.  However, the record does not include any of his post-October 2009 records from this facility.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record his post-October 2009 treatment records from the Gainesville VA Medical Center.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's post-October 2009 treatment records from the Gainesville VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the September 2008 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was caused by his active duty or has continued since service?

In providing an answer to the above question, if the examiner once again concludes that the Veteran's normal hearing at the time of his separation examination meant that his current bilateral hearing loss could not be caused by his verified in-service noise exposure, the examiner should explain why he reached this conclusion. 

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his bilateral hearing loss (i.e., difficulty hearing people talk) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of hearing loss in either ear; the fact that his service personnel records document significant noise exposure as a helicopter mechanic and crew chief in the Republic of Vietnam; and the fact that the Veteran claims that as a horse trainer he had no significant noise exposure post-service.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


